Citation Nr: 1647419	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joretta Durant, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1953 to June 1973.  He died in April 2005, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2011.  In February 2014, the appellant appeared at a videoconference hearing held before the undersigned.  In January 2015, the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the death certificate, the Veteran died in April 2005, at the age of 71 years, of gastric cancer, with contributing factors identified as lung metastases and pneumonia.  At the time of his death, service connection was in effect for prostate cancer.  To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Appellant claims service connection for the cause of the Veteran's death on the basis of direct service incurrence of gastric cancer, as well as due to exposure to Agent Orange and/or ionizing radiation.  She also contends that service-connected prostate cancer either metastasized to cause the gastric cancer, or weakened the Veteran such that he was unable to fight off the gastric cancer.  A service-connected condition may be considered a contributory cause of death if it results in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of another condition which was the primary cause of death, or if a service-connected condition has a material influence in accelerating death.  See 38 C.F.R. § 3.312(c)(3) and (4). 

In the prior remand, the Board directed that the AOJ obtain records of the Veteran's post-service treatment as a retiree at medical facilities located at Seymour Johnson and Andrews Air Force Bases (AFB).  There is a gap of 28 years between the Veteran's military retirement and the first shown diagnosis of gastric cancer, and the Appellant did not marry the Veteran until 1993, which was 20 years after his miliary retirement.  Although she testified that they lived in the same town and she knew him before that, the Veteran apparently lived elsewhere for a number of years.  Thus, any records that could help bridge the gap are of paramount importance.

Several attempts to obtain retirement treatment records were made.  However, the Board finds that these attempts were not sufficient to demonstrate the unavailability of the records.  A PIES request dated in May 2015 was sent for retiree medical records from Andrews and Seymour Johnson AFB, but this only requested records of treatment for gastric cancer and lung cancer, for the period from January to April, 2005.  The PIES response, in July 2015, was that the Veteran's records from 2005 at Andrews and Seymour Johnson AFB had not yet been retired to the NPRC.  However, requests submitted directly to Andrews and Seymour Johnson AFB medical units in the meantime had met with the response that there were no records at those facilities (and that the wrong birthdate had been provided).  The response from Seymour Johnson AFB, dated in June 2015, also included information that the Veteran's records may have been retired as they were not at that facility, and 3 separate addresses were provided to obtain such records, for "Active Duty," "Retired Military," and "Dependents."  The record does not reflect that any follow-up was undertaken.  

There is also a PIES request for retiree medical records from Seymour Johnson AFB dated from June 1973 to April 2005, but there is no record of a response to this specific request.  This request, printed on May 13, 2015, also notes a submit date of May 10, 2012, and claim date of January 14, 2015, so it cannot be assumed that it was a sent request, as opposed to a draft.  

Additional information obtained does tend to confirm that the Veteran was, in fact, treated at the identified facilities after his retirement.  First, received in November 2015 was a response from NPRC to a military personnel records search request.  These included the DD Form 877 requests alluded to in the May 2012 PIES response.  These consisted of a November 1973 request from the USAF Hospital at Seymour Johnson AFB to the NPRC, noting that the Veteran retired in June 1973, and requesting copies of outpatient service treatment records to keep in their file.  A partially legible response indicates that available records had been forwarded.  

Then, in December 1985, Malcolm Grow USAF Medical Center, at Andrews AFB, requested all medical health outpatient records during the Veteran's active duty period for the purpose of continuance of medical care at that hospital.  It was noted that the records were forwarded.  In August 1986, a second request for records was sent to NPRC from Andrews AFB, for the period of active duty, which met with the response, in September 1986, that all available records had been forwarded on February 6, 1986.  

Also included in these records is a September 1981 request from the Smithsonian Institution, in Washington, DC, for verification of the Veteran's military service.  Records from Lenoir Memorial Hospital include a March 2001 history obtained from the Veteran that after his military retirement, the Veteran worked for the Smithsonian for about 11 years before moving back to North Carolina permanently.  It should also be noted that Andrews AFB is in the Washington, DC, metropolitan area, while the Veteran's hometown in North Carolina is approximately 30 miles from the Seymour Johnson AFB.  

Taken together, it appears that the Veteran was treated at Seymour Johnson (nearby his original and final residences) for some time after his military retirement.  He then, possibly in 1981 (based on the request for verification of his service at that time), got a job in the Washington, DC, area, and he apparently began treatment at Andrews AFB at around this time.  After that, he moved back to North Carolina; according to his November 1993 marriage certificate, he was a resident of North Carolina at that time.  The CAPRI records obtained in September 2015 reflect treatment at Seymour Johnson AFB from at least August 1994 to December 2003; the records consist of "Outpatient RX," containing a list of prescriptions provided by Seymour Johnson from February 1995 to December 2003; "Chem & Hem" and "Lab Orders" dated in August 1997, and an August 1994 radiology report from Camp Lejeune noting that the Veteran had been referred from Seymour Johnson.  Clearly, the Veteran received some if not all of his medical treatment from Seymour Johnson during this period, but the parameters of the request were not recorded.  The only clue to the scope of the request is a letter to the Appellant dated in January 2016, which notes that in September 2015, the AOJ "uploaded 11 documents from the Department of Defense (DOD) using the Compensation and Pension Record Interchange."  This does not clarify the extent of the search or request, and it cannot be assumed that these records reflected all available treatment records.  

According to the official website for the National Archives, the "National Personnel Records Center (NPRC) stores records of inpatient, outpatient, dental and mental health treatment of military retirees.  These records reflect health care for former members during their retirement years but do NOT include former active duty medical records." . . . "The military medical facilities transfer retiree records to the NPRC, generally after 1-5 years of inactivity.  If possible, contact the last medical treatment facility to determine if records have been retired to the NPRC before sending a request."  Since the Veteran in this case died in April 2005, it would appear that any records should have already been transferred to the NPRC.  

Based on the foregoing, a request to NPRC for records of the Veteran's treatment, as a military retiree, at Seymour Johnson AFB, most likely from 1973 to 1981, and from approximately 1992/1993 to at least 2003, should be made.  In addition, records of treatment at Andrews AFB, most likely covering the period from 1981 to 1992/1993, should also be requested.  It should also be noted in the requests that the Veteran died in April 2005, as that might affect the date by which records would have been transferred to NPRC.  

Finally, the Appellant contends that the Veteran was exposed to ionizing radiation during service.  As reported at the Appellant's Board hearing, an April 16, 1968, examination report noted that the Veteran, when asked whether he had ever worked with a radioactive substance, responded that he had transferred such substances onto aircraft.  Also, the May 2012 PIES response from NPRC noted that all available requested service treatment records were being mailed, to include DD Form 1141 (which is the form used to record exposure to ionizing radiation).  A form titled "Record of Exposure to Ionizing Radiation" is included on page 26 of the VBMS entry dated May 15, 2012.  According to this report, the Veteran was exposed to "7r" of radiation on August 15, 1956.  

The Board is not qualified to assess the level of radiation exposure indicated by this report, but stomach cancer is a radiogenic disease under 38 C.F.R. § 3.311 (2016).  Under 38 C.F.R. § 3.311(c), such claims must be referred to the Under Secretary for review; any exposure higher than zero triggers a referral to the Under Secretary.  Wandel v. West, 11 Vet.App. 200, 205 (1998).  Such development must be undertaken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make all necessary attempts to obtain all records of the Veteran's post-service treatment as a retiree at the following military facilities:

* USAF Hospital at Seymour Johnson Air Force Base, North Carolina, most likely for the period from 1973 to approximately 1981, and again from approximately 1992/1993 to at least 2003.   

* Malcolm Grow USAF Medical Center at Andrews Air Force Base, Maryland, approximately from 1981 to 1992/1993.    

Please note that these are NOT records of treatment while the Veteran was on active duty.  Appropriate protocols should be followed for obtaining records of post-service treatment from the applicable records repository pertaining to records of post-service treatment of retirees.  The requests should also include the information that the Veteran died in April 2005.  

Requests following standard protocols must be fully complied with, to include requesting records from any alternate locations suggested by the responses.  

2.  If the above requests are not fully successful, further action must be taken, based on information already of record.  Specifically, the relevant records from both facilities must be requested from the suggested address provided by Seymour Johnson AFB in June 2015.  In addition, regarding the incomplete CAPRI records, dated from August 1994 to December 2003, it must be ensured that ALL relevant records available through CAPRI have been obtained.  If these appear incomplete (as is the case with the CAPRI records received in September 2015), an explanation must be sought, and any alternate sources identified must be contacted.  

3.  Forward all pertinent evidence, including the August 1956 Record of Exposure to Ionizing Radiation (located on page 26 of the VBMS entry dated May 15, 2012), to the Under Secretary for Health for preparation of a dose estimate, and then to the Under Secretary for Benefits for an advisory opinion regarding whether the Veteran's gastric cancer is related to such exposure to ionizing radiation, consistent with the requirements of 38 C.F.R. § 3.311, including the factors for consideration set forth in 38 C.F.R. § 3.311(e).

4.  The AOJ must ensure that all actions requested above have been accomplished, and that all necessary actions to obtain the requested military retirement medical records have been made, using correct information.  Any further development, such as a medical opinion, indicated by the evidence yielded should then be undertaken.  

5.  When all actions have been completed, adjudicate the claim for service connection for the cause of the Veteran's death, in light of all evidence of record.  If the decision remains adverse to the Appellant, she and her representative must be furnished with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




